Case 7:20-cr-00444-VB Document 57 Filed 02/12/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

wen eeen mene x

UNITED STATES OF AMERICA, :
v. ; ORDER
FRANK BROWN, PEDRO RAINEY, JOSEPH _ : 20 CR 444 (VB)
SCOTT, TONYA BROWN, and RAYMOND
BROWN,

Defendants. :
0 i i at at at a onX

 

A status conference in this matter is scheduled for April 9, 2021 at 9:00 a.m.

Because of the current public health emergency, the Court will conduct this conference
by telephone conference call, provided that defendants waive their right to be physically present
and consent to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By April 2, 2021, defense counsel shall advise the Court in writing as to whether
his client waives his or her right to be physically present and consents to appear by telephone.

2. At the time of the scheduled hearing, all counsel and defendants shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662

Access Code: 1703567
Dated: February 12, 2021

White Plains, NY
SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
